IN THE COURT OF APPEALS OF TENNESSEE
                                                                                  FILED
                      MIDDLE SECTION AT NASHVILLE
                                                                                    March 29, 2000

ROBERT ALLEN FAHEY,                            )                                  Cecil Crowson, Jr.
                                               )                                 Appellate Court Clerk
       Plaintiff/Appellee,                     )          Appeal No.
                                               )          M1999-00500-COA-R3-CV
v.                                             )
                                               )          Wilson County Circuit Court
FABIEN ELDRIDGE and                            )          No. 10389
ELDRIDGE AUTO SALES, INC.,                     )
                                               )
       Defendants/Appellants.                  )



                APPEAL FROM THE WILSON COUNTY CIRCUIT COURT
                           AT LEBANON, TENNESSEE

                         THE HONORABLE CLARA BYRD, JUDGE




William Edward Farmer, Lebanon, Tennessee, Attorney for Plaintiff/Appellee.

Chantel M. Eldridge and Samuel J. Harris, Cookeville, Tennessee, Attorneys for
Defendants/Appellants.




                                       AFFIRMED
                                                                              INMAN, Sr. J.
Concur:
CRAWFORD, P.J., W.S.
LILLARD, J.
                                                    I

       A jury awarded the plaintiff substantial compensatory and punitive damages for personal

injuries sustained by him during a violent altercation with the defendant Fabien Eldridge, whose

employer, Eldridge Auto Sales, Inc. was also held liable under the doctrine of respondeat superior.

Both defendants appeal, and present various issues for review, none of which we may consider

because the motions for a new trial do not specify the grounds relied upon.


                                                   II

       The prolix motion of the defendant, Fabien Eldridge, styled “Offers of Proof and Motion for

New Trial”, purports to be a factual history of the case, argumentative in nature, with no grounds for

a new trial specified.

       The motion of the defendant corporation is reproduced:

               Defendant Eldridge Auto Sales, Inc. hereby submits its motion for a
               new trial and joins in Defendant Fabien Eldridge’s Offers of Proof
               and Motion for a New Trial and Notice of Filing of Enumerated
               Documents in support of said motion and the Motion to Intervene and
               Request to File an Amicus Brief on behalf of Morrison Lowe.
               Defendant Eldridge Auto Sales hereby incorporates these motions and
               supporting documents into its motion for a new trial as through said
               documents were set forth herein in full.

                                                   III

       Rule 3(e), T. R. A. P. provides that

                “ . . . in all cases tried by a jury no issue presented for review shall be
               predicated upon error . . . occurring during the trial . . . unless the
               same was specifically stated in a motion for a new trial.”

       The trial judge focused the issue by observing that “it [the motion for a new trial] is not



                                                   -2-
properly presented to the court. Certainly, it does not have the assignments of error that is required

for a judge to be able to rule.”

        We agree with the appellee that the issues presented for review have been waived since they

were not specifically stated in the motion for a new trial, see, Cortez v Alutech, Inc., ACPC., 941

S.W.2d 891, (Tenn. Ct. App. 1996), and the plaintiff did not file a post-trial motion for a directed

verdict.

        The judgment is affirmed at the cost of the appellants.




                                                       ____________________________________
                                                       INMAN, Sr. J.

CONCUR:



____________________________________
CRAWFORD, P.J., W.S.



____________________________________
LILLARD, J.




                                                 -3-